Electronically Filed
                                                      Supreme Court
                                                      SCWC-30733
                                                      20-DEC-2011
                                                      08:07 AM


                          NO. SCWC-30733

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        THOMAS H. BROWN, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (ICA NO. 30733; CR. NO. 09-1-0720)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)

          Petitioner/Defendant-Appellant Thomas H. Brown’s

application for writ of certiorari filed on November 8, 2011, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, December 20, 2011.

Summer M.M. Kupau, Deputy        /s/ Mark E. Recktenwald
Public Defender, on the
application for petitioner/      /s/ Paula A. Nakayama
defendant-appellant.
                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna